Name: Commission Regulation (EC) No 594/2004 of 30 March 2004 determining the operative events applicable to products in the fruit and vegetables sector and to processed fruit and vegetable products
 Type: Regulation
 Subject Matter: agricultural policy;  foodstuff
 Date Published: nan

 Avis juridique important|32004R0594Commission Regulation (EC) No 594/2004 of 30 March 2004 determining the operative events applicable to products in the fruit and vegetables sector and to processed fruit and vegetable products Official Journal L 094 , 31/03/2004 P. 0017 - 0021Commission Regulation (EC) No 594/2004of 30 March 2004determining the operative events applicable to products in the fruit and vegetables sector and to processed fruit and vegetable productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro(1), and in particular Article 3(2) thereof,Whereas:(1) Regulation (EC) No 2799/98 introduced new agrimonetary arrangements from 1 January 1999. The detailed rules for applying those arrangements are laid down in Commission Regulation (EC) No 2808/98(2). That Regulation determines the operative events for the applicable conversion rates on the basis of the criteria set out in Article 3 of Regulation (EC) No 2799/98, without prejudice to further details to be specified or derogations to be provided for, where necessary, by regulations covering the product groups concerned. The operative events for the conversion rates applicable to products in the fruit and vegetables sector and to processed fruit and vegetable products should therefore be laid down and grouped in a single regulation.(2) Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(3) and Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products(4) have been frequently amended. In the interests of clarity, Commission Regulation (EC) No 293/98 of 4 February 1998 determining the operative events applicable to products in the fruit and vegetables sector, to processed fruit and vegetable products and partly to live plants and floricultural products and to certain products listed in Annex II to the EC Treaty, and repealing Regulation (EC) No 1445/93(5) should be repealed and replaced by a new regulation.(3) The second subparagraph of Article 4(1) of Commission Regulation (EC) No 1432/2003 of 11 August 2003 laying down detailed rules for the application of Council Regulation (EC) No 2200/96 regarding the conditions for recognition of producer organisations and preliminary recognition of producer groups(6) fixes the minimum volume of marketable production required of recognised producer organisations pursuant to Article 11(2)(a) of Regulation (EC) No 2200/96. Since the volumes concerned are annual, the operative event for the agricultural conversion rate for these volumes should be defined under Article 3(2) of Regulation (EC) No 2799/98 as falling on 1 January of the relevant year.(4) Article 15(3) of Regulation (EC) No 2200/96 lays down the conditions in which Member States may set a limit on the supplement to the Community withdrawal compensation paid by the operational funds. These maximum national supplements are set out in Annex II to Commission Regulation (EC) No 103/2004 of 21 January 2004 laying down detailed rules for implementing Council Regulation (EC) No 2200/96 as regards intervention arrangements and market withdrawals in the fruit and vegetable sector(7). The operative event applicable to the corresponding withdrawal compensation should apply to the conversion rate of this limit and maximum supplement.(5) Point 3 of Annex I to Commission Regulation (EC) No 1433/2003 of 11 August 2003 laying down detailed rules for the application of Council Regulation (EC) No 2200/96 as regards operational programmes, operational funds and Community financial assistance(8) determines the maximum amount of overheads eligible for inclusion in an operational programme. Since the amount concerned is annual, the conversion rate applicable to the other elements of the operational fund concerned pursuant to Article 3(2) of Regulation (EC) No 2799/98, and, as an exception, to Article 4(2) of Regulation (EC) No 2808/98, should apply to that amount.(6) The fourth indent of Article 3(1) of Regulation (EC) No 2808/98 provides that in the case of withdrawals of products in the fruit and vegetables sector the operative event for the conversion rate falls on the first day of the month in which the withdrawal takes place. That rule should apply not only to withdrawal operations carried out in accordance with Article 23(1) of Regulation (EC) No 2200/96, but also because related or similar operations are involved, to the aid towards the cost of transport of fruit and vegetables distributed free as provided for by Article 16(1) of Regulation (EC) No 103/2004 in accordance with Article 30(6) of Regulation (EC) No 2200/96, and to the maximum costs of sorting and packaging of products distributed free borne by the Community as provided for in Article 17 of Regulation (EC) No 103/2004 in accordance with Article 30(6) of Regulation (EC) No 2200/96.(7) Article 2(3) of Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables(9) provides for a flat-rate amount to be deducted from prices recorded in accordance with Article 2(2) where those prices are established at the wholesaler/retailer stage. Article 5(2) of Regulation (EEC) No 2808/98 should apply in this case by analogy.(8) Article 5(2) of Regulation (EC) No 2808/98 should apply to the calculation of the standard import value referred to in Article 4(1) of Regulation (EC) No 3223/94.(9) For the purpose of applying Article 5(1)(a) and Article 5(1a)(a) of Regulation (EC) No 3223/94 (invoice method), the entry price of the lot concerned must be expressed in euro. By analogy with Article 2 of Regulation (EC) No 2808/98, the conversion rates applicable must be those in force on the date of acceptance of the customs declaration.(10) Export refunds as provided for in Article 35 of Regulation (EC) No 2200/96 are included in the arrangements for trade with third countries introduced by Title V of that Regulation. Article 2 of Regulation (EC) No 2808/98 should therefore apply.(11) Article 2 of Regulation (EC) No 2201/96 introduces a production aid scheme for certain products processed from tomatoes, peaches and pears. That scheme provides for aid to be granted to producer organisations. Similarly, Article 6a of that Regulation introduces a production aid scheme for dried figs and prunes. That scheme provides for aid to be granted to processors provided they pay a minimum price to producers. Owing to the very large number of operators, processors and producers involved, the operative event for the conversion rate pursuant to Article 3(2) of Regulation (EC) No 2799/98, and as an exception to Article 3(2) of Regulation (EC) No 2808/98, should fall on the first day of the month in which the processor takes over the products. This taking-over should be defined.(12) Article 3(1) of Regulation (EC) No 2808/98 should apply to the buying-in price for dried grapes and dried figs as referred to in Article 9(2) of Regulation (EC) No 2201/96.(13) Article 9(4) of Regulation (EC) No 2201/96 provides for storage aid for dried grapes and figs. That aid is granted for the actual duration of storage. For reasons of administrative practicability, a monthly operative event should be determined in accordance with Article 3(2) of Regulation (EC) No 2799/98 for granting the aid.(14) Article 3(1) of Regulation (EEC) No 2808/98 should apply to the selling prices fixed in advance in euro pursuant to Article 9(7) of Regulation (EC) No 2201/96 for dried grapes and figs held by the storage agencies.(15) The second indent of Article 5(4) of Regulation (EEC) No 2808/98 should apply to the securities referred to in the second subparagraph of Article 9(3) and the second subparagraph of Article 9(7) of Regulation (EC) No 2201/96.(16) Export refunds as provided for in Article 16 of Regulation (EC) No 2201/96 and export levies on certain products containing added sugar as provided for in Article 20 of that regulation are part of the arrangements for trade with third countries introduced by Title II of that regulation. Article 2 of Regulation (EC) No 2808/98 should therefore apply.(17) The scheme introduced by Council Regulation (EC) No 2202/96 of 28 October 1996 introducing a Community aid scheme for producers of certain citrus fruits(10) provides for aid to producer organisations for lemons, grapefruit, oranges, mandarins, clementines and satsumas supplied to processors under contracts. Owing to the very large number of operators, processors and producers involved, the operative event for the conversion rate pursuant to Article 3(2) of Regulation (EC) No 2799/98, and as an exception to Article 3(2) of Regulation (EC) No 2808/98, should fall on the first day of the month in which the processor takes over the products. Taking over occurs when a delivery certificate as provided for in Article 17(2) of Commission Regulation (EC) No 2111/2003 of 1 December 2003 laying down detailed rules for the application of Council Regulation (EC) No 2202/96 introducing a Community aid scheme for producers of certain citrus fruits(11) is drawn up.(18) The measures provided for in this Regulation are in accordance with the joint opinion of the Management Committee for Fresh Fruit and Vegetables and the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:CHAPTER I DEFINITIONSArticle 1Definitions1. The definitions contained in Article 1 of Regulation (EEC) No 2799/98 shall apply for the purposes of this Regulation.2. For the purposes of this Regulation, "taking-over of a lot" means the commencement of its physical delivery.CHAPTER II FRESH FRUIT AND VEGETABLESArticle 2Producer organisationsThe operative event for the rate for converting the minimum volume of marketable production fixed in the second subparagraph of Article 4(1) of Regulation (EC) No 1432/2003 into euro shall fall on 1 January of the relevant year.Article 3Operational funds1. For the purpose of applying the second subparagraph of Article 15(3) of Regulation (EC) No 2200/96, the conversion rate for the maximum supplements fixed in Annex II to Regulation (EC) No 103/2004 shall be the rate applicable to the Community withdrawal compensation concerned, as fixed pursuant to Article 4(1) of this Regulation.2. The operative event for the conversion rate applicable to the lump sum fixed in point 3 of the Annex to Regulation (EC) No 1433/2003 shall fall on 1 January in the year to which that amount applies.Article 4Intervention, withdrawals, transport, sorting and packing costs1. The operative event for the conversion rate for Community withdrawal compensation fixed in Annex V to Regulation (EC) No 2200/96 shall fall on the first day of the month in which the withdrawal takes place.2. The conversion rate applicable to the flat-rate transport costs referred to in Article 16(1) of Regulation (EC) No 103/2004 and fixed in Annex V to that Regulation shall be the rate determined in accordance with paragraph 1 above.3. The conversion rate applicable to the flat-rate sorting and packing costs fixed in Article 17(1) of Regulation (EC) No 103/2004 shall be the rate determined in accordance with paragraph 1 above.Article 5Entry prices1. The operative event for the rate applicable to the conversion into the national currency of a non-participating Member State of the flat-rate amount referred to in Article 2(3) of Regulation (EC) No 3223/94 shall fall on the day on which the relevant price was recorded.2. For the purpose of calculating the standard import value referred to in Article 4(1) of Regulation (EC) No 3223/94, the operative event for the conversion rate of the representative prices shall fall on the day to which those prices apply.3. For the purpose of applying Article 5(1)(a) and Article 5(1a)(a) of Regulation (EC) No 3223/94, the operative event for the conversion rate shall be the acceptance of the customs declaration.Article 6RefundsArticle 2 of Regulation (EC) No 2808/98 shall apply to the export refunds provided for in Article 35(1) of Regulation (EC) No 2200/96.CHAPTER III PROCESSED FRUIT AND VEGETABLE PRODUCTSArticle 7Processing aid for tomatoes, peaches, pears, figs and prunes1. The operative event for the conversion rate applicable to the aid to producer organisations referred to in Article 2 of Regulation (EC) No 2201/96 for tomatoes, peaches and pears and the production aid for dried figs and prunes as referred to in Article 6a(1) of that Regulation shall fall on the first day of the month in which the processor takes over the products.2. The operative event for the conversion rate applicable to minimum prices as referred to in Article 6a(2) of Regulation (EC) No 2201/96 shall fall on the first day of the month in which the processor takes over the products.Article 8Aid for dried grapes and dried figs1. The operative event for the conversion rate applicable to the buying-in price referred to in Article 9(2) of Regulation (EC) No 2201/96 shall fall on the day on which the products are taken over by the storage agency within the meaning of paragraph 1 of that Article.2. The operative event for the conversion rate applicable to the storage aid referred to in Article 9(4) of Regulation (EC) No 2201/96 shall fall on the first day of the month for which the aid is granted.3. The operative event for the conversion rate applicable to the selling prices fixed in advance according to Article 9(7) of Regulation (EC) No 2201/96 for dried grapes and dried figs held by the storage agencies shall fall on the day on which the purchaser takes over the products, or on the day of payment if this takes place first.4. The operative event for the conversion rate applicable to the amount in euro of the securities referred to in the second subparagraph of Article 9(3) and the second subparagraph of Article 9(7) of Regulation (EC) No 2201/96 shall fall on the day on which the tender or purchase application is submitted.Article 9RefundsThe operative event for the conversion rate applicable to export refunds as provided for in Article 16 of Regulation (EC) No 2201/96 and export levies as provided for in Article 20 of that Regulation shall be the acceptance of the customs declaration.CHAPTER IV CITRUS FRUIT FOR PROCESSINGArticle 10Aid to producer organisations for citrus fruitThe operative event for the conversion rate applicable to the aid to producer organisations provided for in Article 3 of Regulation (EC) No 2202/96 shall fall on the first day of the month in which the products are delivered to the processing plant within the meaning of Article 17(2) of Regulation (EC) No 2111/2003.CHAPTER V REPEAL AND FINAL PROVISIONArticle 11Entry into forceRegulation (EC) No 293/98 is hereby repealed.References to the repealed regulation shall be construed as reference to this Regulation and should be read in accordance with the correlation table in the Annex.Article 12This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 March 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 349, 24.12.1998, p. 1.(2) OJ L 349, 24.12.1998, p. 36. Regulation as last amended by Regulation (EC) No 2304/2003 (OJ L 342, 30.12.2003, p. 6).(3) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64).(4) OJ L 297, 21.11.1996, p. 29. Regulation as last amended by Commission Regulation (EC) No 386/2004 (OJ L 64, 2.3.2004, p. 25).(5) OJ L 30, 5.2.1998, p. 16. Regulation as last amended by Regulation (EC) No 1410/1999 (OJ L 164, 30.6.1999, p. 53).(6) OJ L 203, 12.8.2003, p. 18.(7) OJ L 16, 23.1.2004, p. 3.(8) OJ L 203, 12.8.2003, p. 25.(9) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17).(10) OJ L 297, 21.11.1996, p. 49. Regulation as last amended by Commission Regulation (EC) No 1933/2001 (OJ L 262, 2.10.2001, p. 6).(11) OJ L 317, 2.12.2003, p. 5.ANNEXCORRELATION TABLE>TABLE>